Citation Nr: 1610142	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  09-19 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a disability of the neck and right shoulder, to include arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Havelka, Counsel

INTRODUCTION

The Veteran served on active duty in the Army from September 1969 to September 1972 and in the Navy from February 1975 to July 1978. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The case has subsequently been transferred to the RO in Columbia, South Carolina.

The Veteran testified at a video conference hearing with the undersigned Veterans Law Judge in April 2015; a transcript of the hearing is of record.

The case was previously before the Board in June 2015, when the claim for service connection was reopened and then remanded for additional development including retrieval of VA records, examination of the Veteran, and medical opinions.  Additional development is required.  


REMAND

The Veteran testified at her April 2015 video conference hearing that she has been treated for her neck and right shoulder by VA facilities in Dallas, Houston, and San Antonio, Texas; Los Angeles, California; Columbia, South Carolina; and Durham, North Carolina.  However, treatment records from San Antonio, Los Angeles, and Durham are not currently of record.  The necessary information to obtain these records was requested from the Veteran.  In September 2015 she responded and only indicted prior VA treatment at "Dallas VAMC in 1979, surgery was performed in Houston VAMC around the year 2000.  I was also treated that the VAMC in San Antonio, TX in the 1990s."  The letter from the Veteran was received after the most recent supplemental statement of the case (SSOC) was issued in September 2015.  The record does not document any effort to obtain the indicated records, or document their unavailability, which was required by the prior remand.  A remand confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Review of the record reveals that VA treatment records from VA Medical Center (VAMC) Dallas from 1979 have been obtained and do not reveal treatment for a right shoulder/neck disability as asserted by the Veteran.  Records from VAMC Houston dated in July 2008 reveal that the Veteran was scheduled for right shoulder surgery in the near future.  However, when treatment records were obtained from VAMC Houston they were dated from March 2009 to February 2015.  Accordingly, records from the period of time of the alleged right shoulder surgery were in a time gap of records not obtained.  

Other VA records from the North Texas VA medical system indicate they cover the period of time from June 1995 to December 2012, but the "procedures" only cover February 2000 to March 2003, which would not contain the surgical records for the right shoulder surgery conducted at some point after July 2008.  

Records generated by VA are constructively included within the record.  If records of VA treatment are material to the issue on appeal and are not included within the claims folder, a remand is necessary to acquire such VA records.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must make efforts to obtain the Veteran's medical records related to right shoulder surgery conducted at VAMC Houston between July 2008 and March 2009, along with any treatment records from VAMC Houston dated in 2000 and at VAMC San Antonio from the 1990s.  

All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain named records the AMC/RO is unable to secure same, notify the Veteran and (a) identify the specific records the AMC/RO is unable to obtain; (b) briefly explain the efforts that the AMC/RO made to obtain those records; (c) describe any further action to be taken by the AMC/RO with respect to the claim; and (d) that she is ultimately responsible for providing the evidence.  The Veteran and her representative must then be given an opportunity to respond.  

2.  Return the case to the examiner who conducted the August 2015 Compensation and Pension examinations or a physician of suitable expertise if the examiner is unavailable.  The examiner should review the record and offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the current neck and/or right shoulder disability began in service, were caused by service, or are otherwise related to service.  The examiner is requested to specifically address the Veteran's assertions of having right shoulder pain from injury in service in 1978 until the present.  

The reviewer/examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to finds in favor of service incurrence or causation as to find against such matters.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

A complete rationale must be provided for any opinion offered.

3.  After the above, the AMC/RO will readjudicate the claim of entitlement to service connection for disability of the neck and right shoulder, to include arthritis, based on all of the evidence of record.  If the benefit sought on appeal remains denied, the Veteran will be issued an appropriate SSOC and afforded the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

